Citation Nr: 9933054	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to June 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating action of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

In August 1994, the veteran and his mother testified at a 
personal hearing at the RO.  A transcript of that hearing is 
associated with the record.  


FINDING OF FACT

The veteran's claim of service connection for an acquired 
psychiatric disorder is plausible.  


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the present case, the evidence of record includes a 
diagnosis of situational anxiety in service and the report of 
a June 1982 separation examination included a diagnosis of 
emotional unstable personality, chronic, severe, existed 
prior to service.  In an October 1995 statement, a private 
psychiatrist noted that the veteran was currently suffering 
from bipolar disorder which, in this psychiatrist's opinion, 
was first manifest in 1982, during service.  In a November 
1994 statement, that same psychiatrist addressed the argument 
that the veteran had not sought treatment within one year of 
separation from service, pointing out that the veteran's 
history appeared to have followed the expected clinical 
course of bipolar disorder.  That is, that an individual 
could have an affective episode followed by one or more years 
of normal functioning.  Under these circumstances, the Board 
finds that the veteran's claim is plausible and thus well 
grounded.  See Savage; Caluza, supra.


ORDER

The claim of service connection for an acquired psychiatric 
disorder is well grounded and to this extent the appeal is 
allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder as his current condition is 
related to service.  A review of the record reveals that the 
veteran was awarded Social Security Administration benefits 
in 1994, due to bipolar disorder.  To date, pertinent records 
in support of that decision have not been associated with the 
claims file.  As part of its obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge and any supporting medical 
documents relied upon, and to give that evidence appropriate 
consideration and weight.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Consequently, the Board finds that the case must be remanded 
for additional development.  

The Board also notes that it is unclear whether all pertinent 
treatment records have been obtained.  Records pertaining to 
an April 1993 hospitalization are associated with the claims 
folder and note prior hospitalizations in March 1993 and 
January 1993.  There are, however, no records referable to a 
March 1993 or January 1993 hospitalization.  The March 1993 
hospitalization was apparently at Marian Community Hospital.  
On remand, the RO should request that the veteran identify 
all sources of medical treatment received for any mental 
condition since service and pertinent treatment records 
should be obtained.  

Finally, the Board finds that further examination is 
required, to include an opinion based upon review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who treated 
him for any mental disorder since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records not currently of 
record from the identified treatment 
sources, to specifically include records 
from a reported period of private 
hospitalization in March 1993 at Marian 
Community Hospital and records from any 
period of hospitalization in January 
1993.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
well as the medical records relied upon 
concerning that claim. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and likely etiology of all 
current psychiatric disorders.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  Based on the examination 
and study of the case, the examiner is 
requested to offer an opinion as to the 
medical probability that any currently 
demonstrated psychiatric disorder is 
related to service.  The examiner should 
specifically discuss the inservice 
diagnosis of emotionally unstable 
personality, whether it represents a 
valid psychiatric diagnosis and the 
medical probability that inservice 
psychiatric symptoms are in any way 
related to the current psychiatric 
diagnosis.  Complete rationale for all 
opinions expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

